[Cite as Martin v. Dockter, 2018-Ohio-858.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Katrina L. Martin et al.,                            :

                Petitioners-Appellees,               :                   Nos. 17AP-261
                                                                             17AP-534
v.                                                   :                 (C.P.C. No. 16CV-12134)

Julie Dockter,                                       :             (REGULAR CALENDAR)

                Respondent-Appellant.                :




                                              D E C I S I O N

                                      Rendered on March 8, 2018


                On brief: Bricker & Eckler LLP, and Anne Marie Sferra, for
                appellant. Argued: Anne Marie Sferra.


                  APPEALS from the Franklin County Court of Common Pleas

KLATT, J.

        {¶ 1} Respondent-appellant, Julie Dockter, appeals a decision and entry entered
by the Franklin County Common Pleas Court denying Ms. Dockter's Civ.R. 6(B)(2) motion
for lack of jurisdiction. Ms. Dockter also appeals the trial court's adoption of a magistrate's
decision that granted a civil stalking protection order ("CPO") to petitioners-appellees,
Katrina L. Martin and Jack Martin. Because the trial court erred when it concluded it
lacked jurisdiction to decide Ms. Dockter's Civ.R. 6(B)(2) motion, we reverse.
FACTS AND PROCEDURAL HISTORY
        {¶ 2} The Martins filed this action seeking an ex parte CPO against their neighbor,
Ms. Dockter, on December 27, 2016. A magistrate denied the ex parte order, but scheduled
the matter for an evidentiary hearing on February 23, 2017. Ms. Martin and Ms. Dockter
Nos. 17AP-261 and 17AP-534                                                                2

appeared and testified at the hearing before the magistrate. Mr. Martin did not attend the
hearing. Following the hearing, the magistrate granted a CPO against Ms. Dockter. The
trial court adopted the magistrate's order and filed it on February 24, 2017. The record
reflects that Ms. Dockter was served with a copy of the CPO on March 10, 2017.
       {¶ 3} On March 23, 2017, Ms. Dockter filed a motion pursuant to Civ.R. 6(B)(2)
seeking leave to file her objections to the trial court's adoption of the CPO outside the
applicable 14-day timeframe. Ms. Dockter also filed her proposed objections. In her Civ.R.
6(B)(2) motion, Ms. Dockter asserted that because she had no knowledge of the CPO until
she was served with it on March 10, 2017, she was prevented from timely filing her
objections. The trial court denied Ms. Dockter's motion based on a finding that it lacked
jurisdiction. Ms. Dockter separately appealed both the trial court's denial of her Civ.R.
6(B)(2) motion and the trial court's adoption of the magistrate's decision granting a CPO
against her. We consolidated the appeals and Ms. Dockter assigns the following errors:
              1. The trial court abused its discretion in failing to grant
              Appellant's motion for leave to file objections after the 14-day
              objection period had run where Appellant was not served with
              the civil protection order to which she desired to object until
              the 14-day period had expired.

              2. Appellant was precluded from filing timely objections
              because of the court's failure to timely serve her with a copy of
              the civil protection order. As a result[,] she was denied due
              process of law and the opportunity to purse a meaningful
              appeal.

              3. The trial court erred in adopting the civil protection order
              granted by the magistrate as (1) it is defective on its face, (2) the
              credible evidence of record is insufficient to support the
              granting of the protection order, and (3) the magistrate abuse
              her discretion in including specific terms in the protection
              order.

       {¶ 4} In her first assignment of error, Ms. Dockter argues that the trial court erred
when it denied her Civ.R. 6(B)(2) motion for lack of jurisdiction. We agree.
       {¶ 5} At the outset, we note that the trial court did not rule on the merits of
Ms. Dockter's Civ.R. 6(B)(2) motion. It denied the motion for lack of jurisdiction relying
on a legal analysis under Civ.R. 53. The trial court erred in applying Civ.R. 53.
Nos. 17AP-261 and 17AP-534                                                                       3

          {¶ 6} CPOs are governed by R.C. 2903.214 and Civ.R. 65.1. Where there has been
a full hearing, a magistrate can grant or deny a CPO, but the magistrate's decision is not
effective unless adopted by the court. Civ.R. 65.1(F)(3)(c)(i). "A party may file written
objections to a court's adoption, modification, or rejection of a magistrate's denial or
granting of a protection order after a full hearing, or any terms of such an order, within
fourteen days of the court's filing of the order." Civ.R. 65.1(F)(3)(d)(i). A party must file
timely objections to the trial court's adoption, modification, or rejection of magistrate's
grant or denial of a CPO prior to filing an appeal. Civ.R. 65.1(G). If timely objections to the
trial court's order are not filed, an appellate court lacks jurisdiction to hear the appeal. K.R.
v. T.B., 10th Dist. No. 17AP-302, 2017-Ohio-8647, ¶ 5.
          {¶ 7} Therefore, unlike Civ.R. 53 that permits a party to file objections to a
magistrate's decision, Civ.R. 65.1 permits a party to file objections to the trial court's
adoption, modification, or rejection of a magistrate's grant or denial of a CPO.
          {¶ 8} Here, the trial court adopted the magistrate's decision to grant a CPO and
filed it on February 24, 2017. For reasons not reflected in the record, Ms. Dockter was not
served with the CPO until March 10, 2017, which was the same day that any objections to
the order were due. Because of the delay in service of the CPO, Ms. Dockter filed a Civ.R.
6(B)(2) motion requesting permission to file her objections to the trial court's adoption of
the CPO out of rule.1 Ms. Dockter also filed her proposed objections at the same time.
          {¶ 9} Citing to cases involving orders entered pursuant to Civ.R. 53, the trial court
concluded that it lacked jurisdiction "to permit objections to a magistrate's decision when
that decision was adopted and already made a final judgment by the court." (July 1, 2107
Decision & Entry at 2.) Based on this faulty premise, the trial court found that untimely
objections are a nullity and Civ.R. 6(B)(2) is inapplicable. The trial court's reasoning does
not apply to a Civ.R. 65.1 order because the right to file objections is to the trial court's

1   Civ.R. 6(B) provides in relevant part:

                   When by these rules or by a notice given thereunder or by order of court
                   an act is required or allowed to be done at or within a specified time, the
                   court for cause shown may at any time in its discretion (1) with or without
                   motion or notice order the period enlarged if request therefor is made
                   before the expiration of the period originally prescribed or as extended by
                   a previous order, or (2) upon motion made after the expiration of the
                   specified period permit the act to be done where the failure to act was the
                   result of excusable neglect.
Nos. 17AP-261 and 17AP-534                                                                 4

order, not to the magistrate's decision. J.S. v. D.E., 7th Dist. No. 17 MA 0032, 2017-Ohio-
7507, ¶ 13 (provisions for issuing and objecting to a magistrate's decision contained in
Civ.R. 53(D)(3) are inapplicable to CPO). Therefore, the trial court erred in concluding that
it lacked jurisdiction to decide Ms. Dockter's Civ.R. 6(B)(2) motion. Accordingly, we
sustain Ms. Dockter's first assignment of error. Because we have sustained the first
assignment of error, Ms. Dockter's second and third assignments of error are moot.
       {¶ 10} For the foregoing reasons, we reverse the judgment of the Franklin County
Court of Common Pleas and remand this matter for further proceedings consistent with
this decision.
                                                      Judgment reversed; case remanded.

                         BROWN, P.J., and HORTON, J., concur.